Exhibit 10.17
 


SECOND AMENDMENT OF ESI PENSION PLAN
 


This Second Amendment of the ESI Pension Plan (the "Plan") is adopted by
ITT Educational Services, Inc. (the "Employer").
 
Background
 
A.           The Employer originally established the Plan effective June 9,
1998.
 
B.           The Plan was amended and restated in its entirety effective
January 1, 2006.
 
C.           The 2006 restatement of the Plan has been amended by a First
Amendment.
 
D.           The Employer now wishes to amend the Plan further.
 
Amendment
 
Effective as of the dates specified below, the Plan is amended as follows:
 
1.           Effective January 1, 2007, the definition of "Applicable Election
Period" is amended to read as follows:
 
"Applicable Election Period" means, in the case of an election to waive a
Qualified Joint and Survivor Annuity or Life Annuity (a) the 90-day period
ending on the Annuity Starting Date or (b) the 30-day period beginning on the
date the Committee provides the Member with the written explanation described in
Section 7.06, whichever ends later.  In the case of an election to waive the
Qualified Preretirement Survivor Annuity, "Applicable Election Period" means
(a) the period that begins on the first day of the Plan Year in which the Member
reaches age 35 and ends on the date of the Member's death or (b) if a Member's
employment is earlier terminated, with respect to benefits accrued before the
termination, the period that begins no later than the date of the termination
and ends on the date of the Member's death.
 
2.           Effective January 1, 2009, the definition of "Compensation" at
Section 2.01 is amended to read as follows:
 
"Compensation" means, with respect to an Employee for a Plan Year, the
Employee's wages, salaries, fees for professional services, retention bonuses,
other amounts received for personal services actually rendered in the course of
employment with the Employer to the extent that the amounts are included in
gross income, amounts contributed by the Employer pursuant to a salary reduction
agreement that are not includable in the gross income of the Member under Code
section 125 or 457, subsection 402(h) or 403(b), or paragraph 132(f)(4)
or 402(e)(3), and Employee contributions described in Code paragraph 414(h)(2)
that are treated as Employer contributions.  Compensation does not include,
whether or not included in gross income, reimbursements or other expense
allowances; fringe benefits (cash and non-cash); moving expenses (including
settling in allowances); nonqualified deferred compensation; welfare benefits;
amounts realized from the exercise of a nonqualified stock option or when
restricted stock (or property) held by an employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;
severance pay and any other amounts paid after severance from employment, other
than regular compensation for services during or outside regular working hours
that is paid within 2½ months of severance from employment or, if later, by the
last day of the Plan Year in which employment was severed, and other than
"differential wage payments" described in Code section 3401(h)(2); and salary
continuation payments to Participants who do not perform services for the
Employer by reason of disability leave.  An Employee's Compensation will not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
Code subparagraph 401(a)(17)(B).
 
3.           Effective January 1, 2008, the definition of "Eligible Retirement
Plan" at Section 2.01 is amended to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
"Eligible Retirement Plan" means any of the following that accepts the
Distributee's Eligible Rollover Distribution:  subject to the applicable
requirements of Code section 408A, a Roth IRA described in Code section 408A; an
individual retirement account described in Code subsection 408(a); an individual
retirement annuity described in Code subsection 408(b); an annuity plan
described in Code subsection 403(a); a qualified trust described in Code
subsection 401(a); an annuity contract described in Code subsection 403(b); and
an eligible plan under Code subsection 457(b), which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan.
 
4.           Effective January 1, 2008, a new definition, "Qualified Joint and
75% Survivor Annuity," is added to Section 2.01 to read as follows:
 
"Qualified Joint and 75% Survivor Annuity" means an immediate level monthly
annuity beginning on the applicable Annuity Starting Date and continuing for the
life of the Member, with a survivor annuity to and for the life of his Spouse,
in a monthly amount equal to 75% of the monthly amount payable during the joint
lives of the Member and his Spouse.
 
5.           Effective January 1, 2008, a new Section 4.05 is added to read as
follows:
 
Section 4.05.  Limitations Based on Funded Status of the Plan.  Notwithstanding
any provision of the Plan to the contrary, except to the extent the exception
under Code section 436(d)(4) applies, the following provisions will apply:
 
(a)           If the Plan's adjusted funding target attainment percentage for a
Plan Year is less than 60 percent, benefit accruals will cease during the period
benefit accruals are restricted under the provisions of Code section 436(e).
 
(b)           If the Plan's adjusted funding target attainment percentage for a
Plan Year falls below the threshold described at Code section 436(d)(1) or (3),
payment of any prohibited payment during the period specified in, and to the
extent necessary to comply with the provisions of, Code section 436(d) will
cease.
 
(c)           A prohibited payment will not be paid during any period the
Employer is a debtor in a case under Title 11 of the United States Code, or
similar federal or state law, to the extent necessary to comply with the
provisions of Code section 436(d)(2).
 
(d)           An amendment that has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable will not become effective during the period the amendment would
violate the provisions of Code section 436(c).
 
(e)           If an optional form of benefit that is otherwise available under
the terms of the Plan is not available because of the application of Code
section 436(d)(1) or (2), the Member or Beneficiary, as applicable, will be
eligible to elect another form of benefit available under the Plan or to defer
payment to a later date (to the extent permitted under applicable qualification
requirements).
 
(f)           If an optional form of benefit that is otherwise available under
the terms of the Plan is not available because the Plan's adjusted funding
target percentage for a Plan Year is 60 percent or greater but less than
80 percent, the Member or Beneficiary, as applicable, may (to the extent
permitted under applicable qualification requirements) elect to defer
commencement of the entire benefit until after the restrictions on prohibited
payments lapse and then receive it in any optional form of payment available
under the Plan, or commence payment of the entire benefit in any optional form
otherwise available under the Plan.  The election will be subject to any other
applicable qualification requirements, will be treated as a new Annuity Starting
Date, and will be made in accordance with all Plan rules regarding elections of
forms of benefit.
 
(g)           If a Member or Beneficiary is entitled to an unpredictable
contingent event benefit with respect to any event occurring during any Plan
Year, the unpredictable contingent event benefit will not be provided to the
Member or Beneficiary if the Plan's adjusted funding target attainment
percentage for the Plan Year is less than 60 percent or would be less than
60 percent taking into account the occurrence; provided, however, that the
unpredictable contingent event benefit will become payable if and when the Plan
meets the exemption under Code section 436(b)(2).
 
 
-2-

--------------------------------------------------------------------------------

 
For purposes of this Section, the terms "adjusted funding target attainment
percentage," "prohibited payment," "unpredictable contingent event benefit,"
"unrestricted portion of the benefit," and "restricted portion of the benefit"
will have the meanings given under Code section 436 and any applicable Internal
Revenue Service guidance.
 
If the provisions of this Section 4.05 cease to be required by law as a result
of subsequent legislation or otherwise, this Section will be ineffective without
the necessity of further amendments to the Plan.
 
6.           Effective January 1, 2007, Section 5.02(a) is amended to read as
follows:
 
(a)           A Member's interest in his Plan benefit will be 100% vested upon
the occurrence of any of the following events:
 
(1)           his Normal Retirement Date;
 
(2)           his death while an Employee and, for this purpose, a Member who
dies while performing qualified military service (as defined in Code
section 414(u)) will be treated as having resumed employment with the Employer
and then Separated from Service on account of death;
 
(3)           his Disability while an Employee;
 
(4)           partial termination of the Plan (within the meaning of the Code),
to the extent funded;
 
(5)           termination of the Plan, to the extent funded; or
 
(6)           completion of three Years of Vesting Service.
 
7.           Effective January 1, 2008, Section 7.01(b) is amended to read as
follows:
 
(b)           If the value of the Member's Cash Balance Account is greater than
$5,000 on the date his benefits would be payable, which will be as soon as
administratively feasible after his Separation from Service, his benefit will be
paid as follows:
 
(1)           If the Member is married on his Annuity Starting Date, a benefit
equal to the value of his Cash Balance Account will be paid to him in the form
of a Qualified Joint and Survivor Annuity beginning as soon as administratively
feasible after his Separation from Service, unless he waives this form of
payment and elects either a Qualified Joint and 75% Survivor Annuity or a lump
sum cash payment in accordance with Paragraphs (3) and (4).  A Member may elect
to defer payment of his benefit to the first day of any month occurring after
the Member's Separation from Service and on or before the Member's Required
Beginning Date.
 
(2)           If the Member is not married on his Annuity Starting Date, a
benefit equal to the value of his Cash Balance Account will be paid to him in
the form of a Life Annuity beginning as soon as administratively feasible after
his Separation from Service, unless he waives this form of benefit and elects a
lump sum cash payment in accordance with Paragraphs (3) and (4).  A Member may
elect to defer payment of his benefit to the first day of any month occurring
after the Member's Separation from Service and on or before the Member's
Required Beginning Date.
 
(3)           A Member may elect to waive the Qualified Joint and Survivor
Annuity or the Life Annuity, whichever is applicable, and elect to receive the
value of his Cash Balance Account in a single lump sum cash payment or, if he is
married, in the form of a Qualified Joint and 75% Survivor Annuity, paid as of
the first day of any month occurring after the Member Separates from Service and
on or before the Member's Required Beginning Date.
 
 
-3-

--------------------------------------------------------------------------------

 
(4)           A Member's election of a Qualified Joint and 75% Survivor Annuity
or a lump sum cash payment in lieu of a Qualified Joint and Survivor Annuity or
Life Annuity must be made in writing, be received by the Committee during the
Applicable Election Period and, if applicable, state the specific nonspouse
Beneficiary (including any class of Beneficiaries or contingent Beneficiaries)
who is to receive the lump sum cash payment in the event of the Member's death,
and the particular optional form of benefit.  If the Member is married, his
Spouse must consent in writing to his election.  The Spouse's consent must be
irrevocable, must be made and received by the Committee during the Applicable
Election Period, must acknowledge the effect of the consent and election, and
must be witnessed by a notary public or Plan representative.  If the Member
establishes to the satisfaction of the Committee that the Spouse's consent
cannot be obtained because there is no Spouse or the Spouse cannot be located,
the Spouse's consent will be deemed to have been given.  If a Member is legally
separated from his Spouse or has been abandoned by his Spouse within the meaning
of local law, and the Member has a court order to that effect, the Spouse's
consent will not be required unless a Qualified Domestic Relations Order
provides otherwise.  Any consent will be valid only with respect to the Spouse
who signs the consent or, in the event of a deemed consent, the designated
Spouse.  If a Member's Spouse is legally incompetent to give consent, the
Spouse's legal guardian (even if the guardian is the Member) may give
consent.  A Member may revoke a prior election at any time, and any number of
times, prior to the commencement of his benefits.
 
8.           Effective January 1, 2008, Section 7.02(b) is amended to read as
follows:
 
(b)         If the present value of the balance of the Member's Cash Balance
Account on the date that is the first anniversary of his Disability Date,
together with the amount of any prior distributions from the Plan, is greater
than $5,000, the value of his Cash Balance Account will be paid as follows:
 
(1)           If the Member is married on his Annuity Starting Date, a benefit
equal to the present value of his Cash Balance Account will be paid to him in
the form of a Qualified Joint and Survivor Annuity beginning as soon as
administratively feasible after the first anniversary of his Disability Date,
unless he waives this form of payment and elects either a Qualified Joint and
75% Survivor Annuity or a lump sum cash payment in accordance with
Paragraph (3).  A Member may elect to defer payment of his benefit to the first
day of any month occurring after the first anniversary of his Disability Date
and on or before the Member's Required Beginning Date.
 
(2)           If the Member is not married on his Annuity Starting Date, a
benefit equal to the present value of his Cash Balance Account will be paid to
him in the form of a Life Annuity beginning as soon as administratively feasible
after the first anniversary of his Disability Date, unless he waives this form
of payment and elects a lump sum cash payment in accordance with
Paragraph (3).  A Member may elect to defer payment of his benefit to the first
day of any month occurring after the first anniversary of his Disability Date
and on or before the Member's Required Beginning Date.
 
(3)           A Member may elect to waive the Qualified Joint and Survivor
Annuity or the Life Annuity, whichever is applicable, and elect to receive his
benefit in a single lump sum cash payment or, if he is married, in the form of a
Qualified Joint and 75% Survivor Annuity, paid as of the first day of any month
occurring after the first anniversary of the Member's Disability Date and on or
before the Member's Required Beginning Date.  A Member's election of an optional
form of benefit must comply with the requirements of Section 7.01(b)(4).
 
9.           Effective January 1, 2010, Section 7.02 is amended to read as
follows:
 
Section 7.02.  Disability Retirement Benefits.  Subject to Section 7.05, if a
Member becomes disabled while he is employed by the Employer, he will be
entitled to receive a benefit equal to the value of his Cash Balance Account on
any date that is at least 12 months after his Disability Date, provided that he
is still disabled on that date.  The value of the disabled Member's Cash Balance
Account will be paid as follows:
 
 
-4-

--------------------------------------------------------------------------------

 
(a)           If the value of the balance of the Member's Cash Balance Account
on the date that is the first anniversary of his Disability Date is $1,000 or
less, his benefit will be paid to him as soon as administratively feasible after
the first anniversary of his Disability Date.  If the value of the balance of
the Member's Cash Balance Account on the date that is the first anniversary of
his Disability Date exceeds $1,000 but does not exceed $5,000, his benefit will
be paid to him as of the first day of any month occurring after the first
anniversary of his Disability Date and on or before his Required Beginning Date,
as he elects.  If the value of the balance of the Member's Cash Balance Account
exceeds $1,000 but does not exceed $5,000 on the date that is the first
anniversary of his Disability Date, but later exceeds $5,000, his benefits will
be paid to him in accordance with Subsection (b) as though he deferred payment
to a time after his benefits were first payable.
 
(b)           If the value of the balance of the Member's Cash Balance Account
on the date that is the first anniversary of his Disability Date, together with
the amount of any prior distributions from the Plan, is greater than $5,000, the
value of his Cash Balance Account will be paid as follows:
 
(1)           If the Member is married on his Annuity Starting Date, a benefit
equal to the value of his Cash Balance Account will be paid to him in the form
of a Qualified Joint and Survivor Annuity beginning as soon as administratively
feasible after the first anniversary of his Disability Date, unless he waives
this form of payment and elects either a Qualified Joint and 75% Survivor
Annuity or a lump sum cash payment in accordance with Paragraph (3).  A Member
may elect to defer payment of his benefit to the first day of any month
occurring after the first anniversary of his Disability Date and on or before
the Member's Required Beginning Date.
 
(2)           If the Member is not married on his Annuity Starting Date, a
benefit equal to the value of his Cash Balance Account will be paid to him in
the form of a Life Annuity beginning as soon as administratively feasible after
the first anniversary of his Disability Date, unless he waives this form of
payment and elects a lump sum cash payment in accordance with Paragraph (3).  A
Member may elect to defer payment of his benefit to the first day of any month
occurring after the first anniversary of his Disability Date and on or before
the Member's Required Beginning Date.
 
(3)           A Member may elect to waive the Qualified Joint and Survivor
Annuity or the Life Annuity, whichever is applicable, and elect to receive his
benefit in a single lump sum cash payment or, if he is married, in the form of a
Qualified Joint and 75% Survivor Annuity, paid as of the first day of any month
occurring after the first anniversary of the Member's Disability Date and on or
before the Member's Required Beginning Date.  A Member's election of an optional
form of benefit must comply with the requirements of Section 7.01(b)(4).
 
10.           Effective January 1, 2008, Section 7.03(b) is amended to read as
follows:
 
(b)           If the present value of the balance of the Member's Cash Balance
Account exceeds $5,000 on the date his benefits are payable, which is as soon as
administratively feasible after his Separation from Service occurs, then,
subject to Section 7.16, a benefit equal to the present value of his Cash
Balance Account will be paid as follows:
 
(1)           If the Member is married on his Annuity Starting Date, his benefit
will be paid to him in the form of a Qualified Joint and Survivor Annuity
beginning on the first day of the month coinciding with or next following the
date on which he reaches age 62, unless he waives this form of benefit and
elects either a Qualified Joint and 75% Survivor Annuity or a lump sum cash
payment in accordance with Paragraph 3.  A Member may elect to have payment of
his benefit begin as of the first day of any month occurring on or after the
Member reaches age 55, and on or before the Member's Required Beginning Date.
 
(2)           If the Member is not married on his Annuity Starting Date, a
benefit equal to the present value of his Cash Balance Account will be paid to
him in the form of a Life Annuity beginning on the first day of the month
coinciding with or next following the date on which he reaches age 62, unless he
waives this form of payment and elects a lump sum cash payment.  A Member may
elect to have payment of his benefit begin as of the first day of any month
occurring on or after the Member reaches age 55, and on or before the Member's
Required Beginning Date.
 
 
-5-

--------------------------------------------------------------------------------

 
(3)           A Member may waive the Qualified Joint and Survivor Annuity or the
Life Annuity, whichever is applicable, and elect to receive his benefit in a
single lump sum cash payment or, if he is married, in the form of a Qualified
Joint and 75% Survivor Annuity, paid as of the last day of any month occurring
on or after the Member reaches age 55 and on or before the Member's Required
Beginning Date.  A Member's election of an optional form of benefit must comply
with the requirements of Section 7.01(b)(4).
 
11.           Effective January 1, 2010, Section 7.03 is amended to read as
follows:
 
Section 7.03.  Other Termination Benefits.  Subject to Section 7.05, if a Member
Separates from Service for any reason other than retirement, disability, or
death, and his benefit has become vested in accordance with Subsection 5.02(b),
his benefit is to be paid as follows:
 
(a)           If the value of the balance of the Member's Cash Balance Account
is $1,000 or less on the date his benefits are payable, which is as soon as
administratively feasible after his Separation from Service occurs, a benefit
equal to the value of his Cash Balance Account will be paid to him in a single
lump sum cash payment as soon as administratively feasible after the last day of
the Plan Year in which his Separation from Service occurs.  If the value of the
balance of the Member's Cash Balance Account exceeds $1,000 but does not exceed
$5,000 on the date his benefits are payable, a benefit equal to the value of his
Cash Balance Account will be paid to him in a single lump sum cash payment on
the first day of any month occurring after he Separates from Service and on or
before his Required Beginning Date, as he elects.  If the value of the balance
of the Member's Cash Balance Account exceeds $1,000 but does not exceed $5,000
on the date his benefits are payable, but later exceeds $5,000, his benefits
will be paid to him in accordance with Subsection (b) as though he deferred
payment to a time after his benefits were first payable.
 
(b)           If the value of the balance of the Member's Cash Balance Account
exceeds $5,000 on the date his benefits are payable, which is as soon as
administratively feasible after his Separation from Service occurs, then,
subject to Section 7.16, a benefit equal to the value of his Cash Balance
Account will be paid as follows:
 
(1)           If the Member is married on his Annuity Starting Date, his benefit
will be paid to him in the form of a Qualified Joint and Survivor Annuity
beginning on the first day of the month coinciding with or next following the
date on which he reaches age 62, unless he waives this form of benefit and
elects either a Qualified Joint and 75% Survivor Annuity or a lump sum cash
payment in accordance with Paragraph 3.  A Member may elect to have payment of
his benefit begin as of the first day of any month occurring on or after the
Member reaches age 55, and on or before the Member's Required Beginning Date.
 
(2)           If the Member is not married on his Annuity Starting Date, a
benefit equal to the value of his Cash Balance Account will be paid to him in
the form of a Life Annuity beginning on the first day of the month coinciding
with or next following the date on which he reaches age 62, unless he waives
this form of payment and elects a lump sum cash payment.  A Member may elect to
have payment of his benefit begin as of the first day of any month occurring on
or after the Member reaches age 55, and on or before the Member's Required
Beginning Date.
 
(3)           A Member may waive the Qualified Joint and Survivor Annuity or the
Life Annuity, whichever is applicable, and elect to receive his benefit in a
single lump sum cash payment or, if he is married, in the form of a Qualified
Joint and 75% Survivor Annuity, paid as of the last day of any month occurring
on or after the Member reaches age 55 and on or before the Member's Required
Beginning Date.  A Member's election of an optional form of benefit must comply
with the requirements of Section 7.01(b)(4).
 
12.           Effective January 1, 2010, Sections 7.04(a) and (b)(1) and (2) are
amended to read as follows:
 
 
-6-

--------------------------------------------------------------------------------

 
(a)           If the value of the balance of the Member's Cash Balance Account
on the date of his death, together with the amount of any prior distributions
from the Plan, is $1,000 or less, a benefit equal to the value of the Member's
Cash Balance Account will be paid to his Beneficiary in a single lump sum cash
payment as soon as administratively feasible after his death.  If the value of
the balance of the Member's Cash Balance Account on the date of his death,
together with the amount of any prior distributions from the Plan, exceeds
$1,000 but does not exceed $5,000, a benefit equal to the value of his Cash
Balance Account will be paid to his Beneficiary in a single lump sum cash
payment as of the first day of any month the Beneficiary designates, if his
Beneficiary is the Member's Spouse, or as soon as administratively feasible
after his death, if his Beneficiary is not his Spouse.  If the value of the
balance of the Member's Cash Balance Account on the date of his death, together
with the amount of any prior distributions from the Plan, exceeds $1,000 but
does not exceed $5,000, but exceeds $5,000 on the date as of which his Spouse
elects to receive it, the Spouse's benefit will be paid to the Spouse in
accordance with Subsection (b) as though the Member's death occurred on the date
as of which the Spouse elected to receive the benefit.
 
(b)           If the value of the balance of the Member's Cash Balance Account
on his death, together with the amount of any prior distributions from the Plan,
is greater than $5,000, a death benefit will be paid as follows:
 
(1)           If the Member is married on his death, a benefit equal to the
value of his Cash Balance Account will be paid to his Spouse in the form of a
Qualified Preretirement Survivor Annuity beginning as soon as administratively
feasible after the date on which the Member would have reached age 62 (or the
date of the Member's death if he died after reaching age 62), unless (A) the
Member waives this form of benefit and elects an optional form of benefit in
accordance with Paragraph (3), (B) the Member does not waive this form of
benefit but, after the Member's death, the Spouse elects to receive, in lieu of
this form of benefit, a single lump sum cash payment as of the first day of any
month the Spouse designates (subject to Section 7.09), or (C) the Member does
not waive this form of benefit but, after the Member's death, the Spouse elects
to begin payment of the Qualified Preretirement Survivor Annuity as soon as
administratively feasible after the Member's death.  If the Member dies after
attaining the earliest retirement age under the Plan, the Spouse's benefit may
not be less than the benefit that would be payable to the Spouse if the Member
had retired with an immediate qualified joint and survivor annuity on the day
before the Member's death.  If the Member dies on or before the earliest
retirement age, the benefit may not be less than the benefit that would be
payable to the Spouse if the Member had separated from service at the earlier of
actual separation or death, survived until the earliest retirement age, retired
at that time with an immediate qualified joint and survivor annuity, and died
the day after.
 
(2)           If the Member is not married on his death, a benefit equal to the
value of the balance of his Cash Balance Account will be paid to his Beneficiary
in a single lump sum cash payment as soon as administratively feasible after his
death.
 
13.           Effective January 1, 2010, Section 7.05 is amended to read as
follows:
 
Section 7.05.  Equivalent Benefits and Present Value.  A benefit paid pursuant
to Sections 7.01, 7.02, 7.03, or 7.04 in any form other than a lump sum will be
the Actuarial Equivalent of the balance of the Member's Cash Balance Account as
of the applicable Annuity Starting Date.
 
14.           Effective January 1, 2007, Section 7.06(a) is amended to read as
follows:
 
(a)           The Committee will provide to each Member within the period that
begins 90 days prior to, and ends 30 days prior to, the Annuity Starting Date a
written explanation of (1) the terms and conditions of a Qualified Joint and
Survivor Annuity or Life Annuity, (2) the Member's right to make and the effect
of a waiver of a Qualified Joint and Survivor Annuity or Life Annuity, including
a married Member's right to select a Qualified Joint and 75% Survivor Annuity,
(3) the consequences of selecting a benefit form that does not defer receipt of
the benefit, (4) the rights of a Member's Spouse with respect to the election of
optional forms of benefit, and (5) the right to make and the effect of a
revocation of a previous waiver of the Qualified Joint and Survivor Annuity or
Life Annuity.  A Member may waive any requirement that the Applicable Election
Period extend at least 30 days after the Committee provides the Member with the
written explanation if the distribution commences more than seven days after the
written explanation is provided.  If the Member is married, the Member's Spouse
must consent to the waiver in writing before a notary public or a Plan
representative.
 
15.           Effective January 1, 2010, Section 7.14 is amended to read as
follows:
 
 
-7-

--------------------------------------------------------------------------------

 
Section 7.14.  Direct Rollovers.
 
(a)           Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Distributee's election under this Section, a Distributee
may elect, at the time and in the manner prescribed by the Committee, to have
any portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.
 
(b)           A non-Spouse Beneficiary who is a designated beneficiary (as
defined in Code section 401(a)(9)(E)) of a Member may elect to have any portion
of a distribution payable to him or, to the extent provided in rules prescribed
by the Secretary, payable to a trust maintained for his benefit, transferred in
a direct trustee-to-trustee transfer to an individual retirement plan described
in Code section 402(c)(8)(B)(i) or (ii) established for the purpose of receiving
the distribution on behalf of the Beneficiary.
 
16.           Effective January 1, 2008, a new Section 7.17 is added to read as
follows:
 
Section 7.17.  Preservation of Capital.  As of a Member's Annuity Starting Date,
the Member's benefit under the Plan may be no less than the benefit determined
as of that date based on the sum of the "hypothetical contributions" credited
under the Plan for the Member.  For this purpose, the term "hypothetical
contributions" has the meaning ascribed to it at proposed Treasury regulation
§ 1.411(b)(5)-1(d)(2)(ii)(B) or any regulation that replaces it.
 
17.           Effective January 1, 2006, Section 11.02(a) is amended to read as
follows:
 
(a)           When expressed as a benefit payable annually in the form of a
straight life annuity, the maximum annual benefit payable to a Member under the
Plan, when added to any benefit payable to the Member under any other qualified
defined benefit plan maintained by the Employer, is equal to the lesser of
(1) $160,000, as adjusted under Code subsection 415(d), or (2) the Member's
average Compensation for the three consecutive Plan Years when the Member had
the highest aggregate Compensation, or during all of the Plan Years in which he
was an active Member if less than three, subject to the adjustments described
below.
 
18.           Effective January 1, 2008, Section 12.05 is amended to read as
follows:
 
Termination of Plan.  The Plan is intended to be permanent, and the Trust
created in support of the Plan is intended to be irrevocable, except in the
manner and to the extent otherwise provided in the Plan or in the Trust
Agreement.  The Board of Directors may terminate the Plan for any reason at any
time.  A certified copy of the resolution of the Directors terminating the Plan
will be delivered to the Trustee, and the Plan will be terminated as of the date
of termination specified in the resolution.  In addition, the Plan will
terminate upon (a) the cessation of business operations by the Employer unless a
successor employer continues the Plan and becomes a party to the Trust Agreement
or (b) the legal adjudication of the Employer as a bankrupt; a general
assignment by the Employer to or for the benefit or its creditors; or the
voluntary or involuntary dissolution of the Employer.  In case of termination of
the Plan, the rights of Members to the benefits accrued under the Plan to the
date of the termination, to the extent then funded or guaranteed by the Pension
Benefit Guaranty Corporation, if greater, will be nonforfeitable.  The funds of
the Plan will be used for the exclusive benefit of persons entitled to benefits
under the Plan as of the date of termination, except as provided in
Section 4.04. However, any funds not required to satisfy all liabilities of the
Plan for benefits because of erroneous actuarial computation will revert to and
be returned to the Employer.  The Committee will determine on the basis of
actuarial valuation the share of the funds of the Plan allocable to each person
entitled to benefits under the Plan in accordance with section 4044 of ERISA, or
corresponding provision of any applicable law in effect at the time.  In the
event of a partial termination of the Plan, the provisions of this Section will
be applicable to the Members affected by that partial termination.  Effective
January 1, 2008, in accordance with Code section 411(b)(5)(B)(vi), on
termination of the Plan (a) if the interest credit rate under Section 6.04 is a
variable rate, the rate of interest used to determine accrued benefits under the
Plan will be equal to the average of the rates used under the Plan during the
5-year period ending on the termination date, and (b) the interest rate and
mortality table used to determine the amount of any benefit under the Plan
payable in the form of an annuity payable at normal retirement age will be the
rate and table specified under the Plan for this purpose as of the termination
date (without regard to termination of the Plan), except that if the interest
rate is a variable rate, it will be determined under the rules of the preceding
sentence.
 
19.           Effective January 1, 2009, Section 13.03(b) is amended to read as
follows:
 
 
-8-

--------------------------------------------------------------------------------

 
(b)           For purposes of determining the present value of an Employee's
cumulative accrued benefits and the aggregate balances of his accounts under
this Article, distributions made with respect to the Employee during the 1-year
period ending on the Determination Date will be taken into account.  The
preceding sentence will also apply to distributions under a terminated
Retirement Plan that would have been required to be included in the Aggregation
Group if the Retirement Plan had not been terminated.  In the case of a
distribution made for a reason other than severance from employment, death, or
Disability, this provision will be applied by substituting a 5-year period for
the 1-year period.
 


 
-9-

--------------------------------------------------------------------------------

 


This Second Amendment of ESI Pension Plan is executed this 17 day of December,
2009.
 
ITT EDUCATIONAL SERVICES, INC.
 


 
 
By:
/s/ Nina Esbin

(Signature)


Nina Esbin
(Printed)


Sr VP, Human Resources
(Title)
ATTEST:


/s/ Jenny Yonce
(Signature)


Jenny Yonce
(Printed)


Mgr, Benefits & HRIS
(Title)
 
-10-